Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-09-00046-CR

                                   Thomas Paul TUCKER,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                      From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR08-11125
                        Honorable Spencer W. Brown, Judge Presiding

                              BEFORE THE EN BANC COURT

       On the court’s own motion, we withdraw the panel opinion and judgment of December
12, 2012, and substitute this en banc opinion and judgment. Appellant’s motion for leave to file
an oversized motion for rehearing and en banc reconsideration is GRANTED. Appellant’s
motions for rehearing and en banc reconsideration are DENIED. See TEX. R. APP. P. 49.3, 49.7.

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       SIGNED May 22, 2013.


                                                    _____________________________
                                                    Patricia O. Alvarez, Justice